DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 04 September 2020, 24 November 2020, and 18 August 2021 have been considered by the examiner.

Drawings
The drawings filed on 04 September 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:  The primary reasons for allowance for claim 1 is that applicants claimed invention includes a fluidic die having monitoring circuitry, operating at a second voltage level lower than the first voltage level, to monitor a condition of each fluid chamber, for each fluid chamber the monitoring circuitry including: a select transistor and a pulldown transistor to selectively couple to the electrode, at least the select transistor being a high voltage tolerant transistor to operate at the second voltage in a normal operating condition and having a breakdown voltage level greater than the first voltage level to prevent a fault current from flowing into the select transistor from the electrode in a fault condition if the fluid actuator short- circuits to the electrode.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 2-12 are allowed because they depend from Claim 1.
Claim 13 is allowed.
The following is an examiner’s statement of reasons for allowance:  The primary reasons for allowance for claim 13 is that applicants claimed invention includes a fluidic die wherein the select transistor and pulldown transistor each having a breakdown voltage greater than the high voltage to prevent a fault current from flowing into the shared drain region from the electrode if the high voltage fluid actuator short-circuits to the electrode.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 14 is allowed because it depends from Claim 13.
Claim 15 is allowed.
The following is an examiner’s statement of reasons for allowance:  The primary reasons for allowance for claim 15 is that applicants claimed invention includes a fluidic die having a plurality of fluid chambers, each including a cavitation plate and having a corresponding fluid actuator operating at a high voltage; and monitoring circuitry, operating at a low voltage relative to the fluid actuators, to 

US 7,874,631 B2 to Sheahan et al. discloses a fluidic die, plurality of chambers and monitoring circuitry (Fig. 17), however Sheahan does not explicitly disclose a select transistor and a pulldown transistor to selectively couple to the electrode, at least the select transistor being a high voltage tolerant transistor to operate at the second voltage in a normal operating condition and having a breakdown voltage level greater than the first voltage level to prevent a fault current from flowing into the select transistor from the electrode in a fault condition if the fluid actuator short- circuits to the electrode.

US 8,622,506 B2 to Fujisawa and UA 2017/0036452 A1 to Ge et al. are the next closes prior art and also fail to disclose a select transistor and a pulldown transistor to selectively couple to the electrode, at least the select transistor being a high voltage tolerant transistor to operate at the second voltage in a normal operating condition and having a breakdown voltage level greater than the first voltage level to prevent a fault current from flowing into the select transistor from the electrode in a fault condition if the fluid actuator short- circuits to the electrode.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.